Citation Nr: 0900736	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-03 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease (DDD) with chronic lumbar pain.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (DJD) of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1946 to 
December 1947.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of May 2004 and March 2005 rating decisions 
by the RO in Boston, Massachusetts.

In a May 2004 decision, the RO granted service connection and 
assigned an initial   10 percent rating for DJD, of each 
knee, effective May 13, 2003.  

In a March 2005 decision, the RO granted service connection 
and assigned an initial 20 percent rating for DDD with 
chronic lumbar pain, effective May 13, 2003.

The veteran filed a notice of disagreement (NOD) in April 
2005 and the RO issued a statement of the case (SOC) in 
October 2005.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in December 
2005.

In the veteran's December 2005 substantive appeal, he 
withdrew his appeal of a higher initial rating for DJD of the 
right knee.  

As the appeal involves requests for higher initial ratings 
following grants of service connection, the Board has 
characterized the matters on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

Please note that in light of the veteran's advanced age, his 
appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Since the May 13, 2003 effective date of the grant of 
service connection, DDD with chronic lumbar pain has resulted 
in moderate overall limitation of motion of the lumbar spine; 
forward flexion of the thoracolumbar spine has ranged from 30 
to 60 degrees, and there is no evidence of ankylosis of the 
entire thoracolumbar spine, incapacitating episodes of IVDS, 
or separately ratable neurological manifestations.
 
3.  Since the May 13, 2003 effective date of service 
connection, DJD of the left knee has been manifested by pain, 
crepitus, flexion limited at most to 60 degrees with pain at 
70 degrees, normal extension, with no objective findings of 
instability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for DDD with chronic low back pain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to 
September 26, 2003); General Rating Formula for Diseases and 
Injuries of the Spine (as in effect since September 26, 
2003).

2.  The criteria for an initial rating in excess of 10 
percent for DJD of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5261, 5262 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2008)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  
        
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.   
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, pre-rating letters dated in July 2003 and in 
April 2004 provided notice of what was needed to substantiate 
the claims for service connection.  Following these notice 
letters, the RO granted service connection for DJD of the 
knees and DDD with chronic lumbar strain.  The October 2005 
SOC set forth the criteria for higher ratings for DDD with 
chronic lumbar pain and for DJD of the left knee (which 
suffices for Dingess/Hartman).  In March 2006, the veteran 
submitted a statement that he had no additional information 
or evidence to submit.  Thereafter, in a May 2006 post-rating 
letter, which was consistent with Dingess/Hartman, the 
veteran was provided notice of the type of evidence necessary 
to establish a disability rating or an effective date for 
each of the disabilities on appeal.  The May 2006 letter also 
informed the veteran that he should provide the RO with any 
additional evidence or information that he may have 
concerning the level of his disabilities.  Following the 
issuance of the May 2006 notice described above, the veteran 
and his representative were afforded further opportunities to 
present pertinent information and/or evidence to the matter 
on appeal before the RO certified the claims to the Board.  

In the instant case, the veteran has expressed disagreement 
with the disability ratings assigned following the initial 
grants of service connection.  In Dingess, the Court held 
that in cases in which service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91. Thus, because the July 2003 
and April 2004 notice letters that were provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see 
also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing 
that initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims"); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).
 
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA and private medical records, and the reports of 
an August 2003 QTC examination and a February 2006 VA 
examination.   In addition, various written statements 
provided by the veteran, and his representative, on his 
behalf, are associated with the claims file. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), is required. See Fenderson, 12 Vet. App. at 
126.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the DCs predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

A.  DDD with chronic lumbar pain

By rating action of March 2005, the RO granted service 
connection and assigned an initial 20 percent rating for the 
veteran's low back disability under Diagnostic Code (DC) 
5292, effective May 13, 2003.

Initially, the Board notes that effective September 26, 2003, 
disabilities of the spine are rated under a General Rating 
Formula for Diseases and Injuries of the Spine. See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243). As there is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003(2003).

In this case, as the RO has considered both the former and 
revised applicable criteria in evaluating the veteran's DDD 
with chronic lumbar pain, and furnished him notice of the 
revised criteria in the October 2005 SOC, there is no due 
process bar to the Board also considering the former and 
revised criteria.

1. Prior to September 26, 2003

Prior to September 26, 2003, limitation of motion for the 
lumbar spine was rated under Diagnostic Code 5292.  Under 
this diagnostic code, a 20 percent evaluation is warranted 
for moderate limitation of motion, and a 40 percent 
evaluation is warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003). 

Alternatively, the veteran's low back disability could be  
rated under Diagnostic Code 5295 for lumbosacral strain (as 
in effect prior to September 26, 2003).  Under this 
diagnostic code a 20 percent rating is warranted when there 
is muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in the standing position.  A 
maximum 40 percent rating is warranted when there is listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in 
the standing position, a loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

The terms "mild," "moderate," and "severe" are not defined in 
the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are equitable and just.

The only medical evidence relevant to this time period is a 
July 2003 QTC examination report showing that the veteran 
complained of constant aching in his lower back and that he 
needed bed rest after any type of physical activity.  He had 
no functional impairment as a result of his low back 
disability.  He was able to do all normal activities, 
although some he did with pain.  He had been retired since 
1990.  Physical examination of the veteran revealed that he 
had normal posture and gait.  There was no radiation of pain 
on movement and no muscle spasm on examination of the lumbar 
spine.  The straight leg-raising test was positive in both 
lower extremities.  There was no signs of radiculopathy 
present.  There was tenderness.  Range of motion testing 
revealed flexion was active to 30 degrees with pain at 35 
degrees (normal 95); extension was active to 10 degrees with 
pain at 15 degrees (normal 35); right and left lateral 
flexion were active to 10 degrees with pain at 15 degrees 
(normal 40); and right and left rotation were active to 10 
degrees with pain at 15 degrees (normal 35).  The examiner 
noted that range of motion of the lumbar spine was affected 
by pain, weakness, fatigue, and lack of endurance with pain 
having the major function impact.  There was no ankylosis of 
the lumbar spine present.  The diagnosis was DDD and DJD of 
the lumbar spine. 

Considering the objective medical evidence of record in light 
of the above criteria, the Board finds that an initial rating 
in excess of 20 percent for the veteran's low back disability 
is not warranted at any point since the effective date of the 
grant of service connection. 

The findings from the July 2003 QTC examination provide no 
basis for more than the currently assigned 20 percent rating 
under either former DCs 5292 or 5295. There simply is no 
evidence of the symptoms required for a 40 percent rating, 
i.e. severe limitation of lumbar spine motion, or lumbosacral 
strain with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, a marked limitation of forward 
bending in the standing position, a loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the foregoing with abnormal mobility 
on forced motion.  Furthermore, while the medical evidence 
reflects complaints of low back pain and some limited motion 
of the lumbar spine with pain having the major function 
impact, the veteran retained moderate range of motion on 
examination, and there was no appreciable neurological 
pathology, muscle atrophy, incoordination, or loss of 
strength.  The Board finds that the evidence demonstrates a 
condition falling well short of the criteria for a 40 percent 
rating under either Diagnostic Code 5292 or 5295. 

Additionally, the record presents no basis for assignment of 
any higher rating under any alternative former rating 
criteria.  Under the criteria in effect prior to September 
26, 2003, ratings in excess of 20 percent were available for 
residuals of a fractured vertebrae, for ankylosis of the 
entire spine or for ankylosis of the lumbar spine. However, 
as the medical evidence does not demonstrate that the 
veteran's service connected low back disability involves any 
of the above, there is no basis for evaluation of the 
disability under former DCs 5285, 5286, or 5289, 
respectively.  See 38 C.F.R. § 4.71a, DCs 5285, 5286, and 
5289 (as in effect prior to September 26, 2003).

Also, given that the veteran has DDD, the Board has 
considered whether rating the veteran's low back disability 
under the criteria for IVDS would further benefit the 
veteran.  Prior to September 26, 2003, IVDS was rated under 
former DC 5293 (changed to DC 5243 on September 26, 2003).   
IVDS could be evaluated on either the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurological manifestations, along 
with evaluations of all other disabilities, whichever results 
in the higher rating.  For purposes of evaluation under 
former DC 5293, an incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician, and chronic orthopedic and 
neurological manifestations mean orthopedic and neurological 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 
(1) (2003).

In this regard, the medical evidence during the period in 
question does not indicate any bed rest prescribed by a 
physician, let alone for a total period of at least four 
weeks but less than six weeks during the last 12 months, as 
required for a higher rating of 40 percent.  In addition, the 
February 2003 VA examination report reflects that the veteran 
did not complain of radiation of pain on movement, and the 
examiner found on physical examination that there was no 
signs of radiculopathy present.  Hence, consideration of 
separate evaluations for orthopedic and neurologic 
manifestations is also not warranted.  Accordingly, an 
increased rating is not warranted under former DC 5293. 

2.  Since September 26, 2003

As indicated above, effective September 26, 2003, the 
criteria for rating all spine disabilities, to include IVDS, 
are now set forth in a General Rating Formula for Diseases 
and Injuries of the Spine. Under the General Rating Formula, 
a 10 percent rating is assignable for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees. A rating of 20 percent is assignable for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. A 40 
percent rating is assignable where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine. A 50 
percent rating is assignable for unfavorable ankylosis of the 
entire thoracolumbar spine. A 100 percent rating is 
assignable for unfavorable ankylosis of the entire spine. 
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease. 38 C.F.R. § 4.71a, General Rating Formula for DCs 
5235-5243 (as in effect since September 26, 2003).

Under Diagnostic Code 5243, effective September 26, 2003,  
intervertebral disc syndrome (IVDS) may be evaluated under 
either the General Rating Formula discussed above, or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain essentially the same 
as those effective September 23, 2002, as outlined above.

Under the revised rating criteria, forward flexion to 90 
degrees, and extension, lateral flexion, and rotation to 30 
degrees, each, are considered normal range of motion of the 
thoracolumbar spine. 38 C.F.R. § 4.71a, Plate V.

Considering the pertinent evidence in light of the criteria 
(as in effect since September 26, 2003), the Board finds that 
a rating in excess of 20 percent for the veteran's service-
connected low back disability, for the period since September 
26, 2003, is not warranted.

VA outpatient records dated in November 2003 reflect that the 
veteran had complaints of chronic low back pain.

A July 2004 private medical record from P. P. Anas, M.D., 
reflects that the veteran reported having chronic lower back 
pain ever since service.  He denied leg pain.  His spine 
showed degenerative lumbar lordosis.  Forward flexion was 
limited to 60 degrees, extension to 20 degrees, and lateral 
bend to 10 degrees.  He could walk on his toes and heels.  X-
rays showed diffuse degenerative disc changes throughout the 
lumbar spine.  The impression was DDD multiple levels of the 
lumbar spine with chronic lower back pain.  Dr. Anas 
commented that the veteran does not suffer from sciatica or 
neurologic entrapment and is not in need of surgical 
intervention.  

In August 2004, the RO received a letter from Capeway 
Physical Therapy noting that the veteran's lumbar sacral 
spine showed evidence of advanced degeneration.  The veteran 
experienced deep aching from his lumbar spine and presently 
his pain was worse when standing and walking.  Trunk 
movements were limited by half.  Extension in particular was 
markedly limited.  

A February 2006 VA examination report reflects that the 
veteran complained of constant dull pain in his lower back 
that did not radiate.  He rated the pain 9 out of 10 on a 
pain scale of 0 to 10.  He reported weakness at times and 
stiffness as well as numbness in his lower back.  The veteran 
denied edema, bowel or bladder incontinence, and flare-ups.  
He was independent with activities of daily living and most 
of his recreation was sedentary.  He used a cane, but denied 
a back brace or physical therapy.  He denied any current 
treatment, surgeries or injections in his lower back.  
Physical examination revealed that the veteran was aided with 
a cane and an antalgic gait favoring his right lower 
extremity.  His spine and hips were in alignment. There was 
no edema or spasms.  He had dextroscoliosis of the lumbar 
spine and tenderness to palpation.  Musculature was within 
normal limits.  Forward flexion was 0 to 40 degrees (90 
normal) with endpoint pain; extension was 0 to 10 degrees (30 
normal) with endpoint pain; lateral extension was 0 to 10 
degrees (30 normal) bilaterally with endpoint pain 
bilaterally; and rotation was 0 to 10 degrees (30 normal) 
with endpoint pain bilaterally.  He had a negative Romberg.  
He was unable to heel, toe, or tandem walk and was unable to 
squat.  Straight leg raises were 0 to 40 degrees (90 normal) 
bilaterally with pain in his lower back and hamstrings, 
negative for radiculopathy.  Muscle strength was 5/5 
including his quads and he had full sensation to his 
bilateral lower extremities. On repetitive stress testing 
holding a five pound hand weight, he could complete 7 out of 
10 forward flexions to 40 degrees with pain in his lower 
back.  No weakness, fatigue, or incoordination.  Pain 
prevented the veteran from completing his repetitions.  X-
rays reported dextroscoliosis of the lumbar spine as seen, 
moderate degenerative changes present, with no acute 
abnormalities. The diagnosis was degenerative arthritis of 
the lumbar spine with dextroscoliosis.  

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating in excess of 20 
percent under the criteria in effect since September 26, 
2003.  In this regard, there is no medical evidence of that 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  In fact, the medical evidence of record shows that 
forward flexion of the lumbar spine has ranged between 40 
degrees to 60 degrees.  Additionally, there is no medical 
evidence of favorable ankylosis of the entire thoracolumbar 
spine or incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks, during the past 
12 months. 

The Board has also considered entitlement to a higher initial 
rating based on functional impairment; however, the Board 
finds that the 20 percent initial rating properly compensates 
the veteran for the extent of his functional loss due to pain 
and other factors set forth in §§ 4.40 and 4.45.   In this 
regard, on repetitive stress testing holding a five pound 
hand weight, the veteran had forward flexion to 40 degrees, 
even with pain, during the February 2006 VA examination.  
Furthermore, the VA examiner reported that the veteran had no 
weakness, fatigue, or incoordination. The Board notes that 
the revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus, evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the sections of the rating schedule for evaluating 
neurological disabilities.  See 68 Fed. Reg. 51,455 (Aug. 27, 
2003).  Thus, consideration of 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-7, provides no basis for a higher 
rating.  

The Board also points out that, under note (2) at revised 
Diagnostic Code 5293 VA must determine whether assigning 
separate ratings under the orthopedic and neurological rating 
criteria are appropriate.  See 38 C.F.R. § 4.71, Diagnostic 
Code 5293 (effective September 2002).  As noted above, 
however, in this case, there is no indication of a diagnosed 
neurological disorder, and no indication that any separately 
ratable neurological manifestation is associated with the 
service-connected disability. 

For all the foregoing reasons, the Board finds that there is 
no basis, under either the former or revised spine rating 
criteria, for a staged rating, pursuant to Fenderson, and 
that the claim for an initial rating in excess of 20 percent 
for DDD with chronic lumbar pain must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990). 

B.  DJD of the left knee

The initial 10 percent rating for the veteran's DJD of left 
knee has been assigned under Diagnostic Code 5003.  DC 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. When, however, the limitation of motion 
of the specific joint or joints involved is noncompensably 
disabling under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
C.F.R. § 4.71a.

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II .

Under DC 5260, limitation of flexion to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires flexion 
limited to 30 degrees.  A 30 percent rating requires flexion 
limited to 15 degrees.  

Under DC 5261, limitation of extension to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating requires limitation 
of extension to 20 degrees.  A 40 percent rating requires 
limitation of extension to 30 degrees.  A 50 percent rating 
requires limitation of extension to 45 degrees. 

Under Diagnostic Code 5257, pursuant to which recurrent 
subluxation or lateral instability is rated, a 10 percent 
rating is assigned for slight impairment, a 20 percent rating 
is assigned for moderate impairment, and a 30 percent rating 
is assigned for severe impairment.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). Further, VA 
General Counsel has held that separate ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion 
of the leg) and Diagnostic Code 5261 (limitation of extension 
of the leg), may be assigned for disability of the same 
joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Considering the objective medical evidence of record in light 
of the above criteria, the Board finds that a rating in 
excess of 10 percent for the veteran's service-connected DJD 
of the left knee is not warranted at any point since the 
effective date of the grant of service connection. 

An August 2003 QTC examination report reflects that the 
veteran complained that his knee joints ached all the time 
and at times, would "give way."  He took Tylenol every four 
hours to relieve his symptoms.  He also stated that he had 
some difficulty walking on any incline.  On physical 
examination, the veteran had normal posture and gait.  Leg 
length was symmetrical and there was no signs of abnormal 
weight bearing.  The veteran did not require any assistance 
device.  The motor function of the lower extremities was 
normal.  The sensory function of the lower extremities was 
abnormal due to lack of sensation of the feet and ankles.  
Range of motion of the left knee showed flexion was active to 
60 degrees with pain at 70 degrees (normal 140) and extension 
was 0 degrees.  The range of motion was affected by pain, 
weakness, fatigue, and lack of endurance with pain having the 
major functional impact.  There was no ankylosis of the 
knees.  The Drawer and McMurray's tests were normal.  There 
was no evidence of recurrent subluxation, locking pain, joint 
effusion, or crepitus.  X-rays revealed degenerative changes 
of the medial and patellofemoral compartments with joint 
space narrowing and subchondaral sclerosis.  There was also 
vascular calcifications.  The diagnosis was degenerative 
changes with disc space narrowing and subchondaral scleroris, 
left knee.  

In an August 2003 letter, J. Wm. Viola, M.D., stated that the 
veteran has soreness in his knees and on occasion they give 
out.  He has bony fragments and cartilage fragments in both 
knees.  He takes Tylenol for the knee pain .  

A November 2003 private medical record from G. C. Brown, 
M.D., reflects that the veteran complained of pain and varus 
deformity in his knees. On physical examination there was 10 
degrees of varus deformity in the left knee and crepitus on 
range of motion testing.  He had 12 degrees flexion 
contractures and the left knee further flexed to 125 degrees.  
There were small effusions and marked crepitus bilaterally on 
ROM testing.  The veteran walked with a hesitating gait. He 
had lateral thrusts in his left knee on stance phase and he 
walked slowly and obviously with some discomfort.  X-rays 
showed end stage osteoarthritis with essentially complete 
obliteration of the medial joint spaces with bilateral varus 
deformities.  The impression was end stage osteoarthritis 
with varus, both knees.  

In August 2004, the RO received a letter from Capeway 
Physical Therapy noting that both of the veteran's knees 
showed evidence of advanced degeneration.  Functionally, he 
ascends steps one at a time verses step over step.  When 
walking the veteran avoids inclines and declines.  If he has 
to turn, his knees feel like they will give way.  Driving is 
limited to 30 to 45 minutes.  

A December 2004 private medical record from D. A. Mattingly, 
M.D. reflects that the veteran reported chronic knee 
discomfort that had become worse over the last year.  He 
reported occasional cramping in the calves related to 
ambulation, with classic claudication type symptoms.  He has 
a varus thrust to both knees during ambulation, right worse 
than the left.  Left knee ROM was 0 to 130 degrees.  Dr. 
Mattingly noted that he could not detect a posterior tibial 
or dorsalis pedal pulse bilaterally.  X-rays showed moderate 
medial joint space narrowing to the left knee.  

A February 2006 VA examination report reflects that the 
veteran complained of constant dull pain that increases to 
sharp pain at random.  He denied radiation of pain.  He rated 
the dull pain a 7 out of 10 on the pain scale of 0 to 10 and 
the sharp pain as a 10 out of 10.  He reported weakness, 
stiffness, and instability and edema of his left knee.  He 
denied paresthesia and any flare-ups.  His precipitating 
factors are prolonged sitting and walking.  His alleviating 
factor is using a heating pad.  On physical examination, the 
veteran's knees was symmetrical without swelling or 
effusions.  He had clicks and crepitus on the left knee and 
joint line tenderness.  Flexion was 0 to 80 degrees (normal 
140) with endpoint pain on the left, 0 degree extension.  He 
was unable to squat or duck walk.  The veteran had a stable 
varus and valgus stress.  He had a negative McMurray's and 
negative Lachman.  Repetitive ankle testing showed that the 
veteran could perform 10 out of 10 knee kicks on the left 
with pain.  No weakness, fatigue, or incoordination.  An X-
ray report shows an impression of degenerative change in the 
left knee to a moderate degree and chondrocalcinosis.  The 
examiner diagnosed moderate DJD of the left knee and 
chondrocalcinosis. 

First addressing limited motion, the Board notes that, 
collectively, the aforementioned evidence reveals that the 
veteran has had normal extension, which would not warrant a 
compensable rating under Diagnostic Code 5261.  Moreover, 
while there has been some limitation of flexion of the left 
knee-60 degrees with pain at 70 degrees (as shown during the 
August 2003 QTC examination) and 80 degrees with endpoint 
pain (as shown during the February 2006 VA examination)-such 
has not been shown to be to an extent that would warrant a 
compensable rating under Diagnostic Code 5260.  Thus (per 38 
C.F.R. § 4.71a, Diagnostic Code 5003), no more than a 10 
percent rating is warranted.  This is so even considering 
functional loss due to pain and other factors set forth in 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca.  While the Board is aware 
of the veteran's complaints of pain and findings of pain 
during range of motion testing, the veteran's pain is not 
shown by competent, objective evidence to be so disabling as 
to warrant even the minimal compensable rating under 
Diagnostic Code 5260, much less the next higher, 20 percent 
rating under that diagnostic code.  Also for the reasons 
noted above, there is no basis for assignment of separate 
ratings for limited flexion and extension.

The Board has also considered the applicability of other 
potentially applicable diagnostic codes for rating DJD of the 
left knee, but finds that no higher rating is assignable.  
The veteran has never demonstrated or been diagnosed with 
ankylosis of either knee, dislocated semilunar cartilage, or 
impairment of the tibia and fibula.  Therefore, 38 C.F.R. § 
4.71a, DCs 5256, 5258, and 5262 are not for application. The 
Board has also considered DC 5257, for recurrent subluxation 
or lateral instability of the knee; however, as the August 
2003 QTC examination report and the February 2006 VA 
examination report clearly are negative for findings of 
instability in the veteran's left knee, this diagnostic code 
is not applicable.  For that reason, there also is no basis 
for assignment of separate ratings for limited motion and 
instability.

Under these circumstances, the Board must conclude that the 
criteria for an initial rating in excess of 10 percent for 
DJD of the left knee have not been met at any point since the 
effective date of the grant of service connection for this 
disability. As such, there is no basis for staged rating of 
the veteran's left knee disability, pursuant to Fenderson, 
and the claim for a higher initial rating must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
any higher rating for the left knee disability, that doctrine 
is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).
C. Each Disability

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, during any 
period under consideration, the veteran's service-connected 
DDD with chronic lumbar pain or DJD of the left knee has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b).  In this 
regard, the Board notes that neither of the disabilities has 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings). 
There also is no objective evidence that either disability 
has warranted frequent periods of hospitalization, or that 
these disabilities have otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).









ORDER

An initial rating in excess of 20 percent for DDD with 
chronic lumbar pain is denied.
 
An initial rating in excess of 10 percent for DJD of the left 
knee is denied.



______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


